This case comes to this court on appeal from a judgment of the district court of Atoka county. The sufficiency of the case-made to support the petition in error filed is challenged by a motion, which must be sustained for the reason that it does not appear from the record or otherwise that the defendant in error was present either personally or by counsel at the settlement, or that notice of the time thereof was served or waived, or what amendments suggested, if any, were allowed or disallowed.
No answer is made to the motion; and, the record before us sustaining the same, the proceeding is dismissed. See FirstNat. Bank of Collinsville v. Daniels, 26 Okla. 383,108 P. 748, and cases therein cited.
HAYES, C. J., and KANE and TURNER, JJ., concur; WILLIAMS, J., absent, and not participating.